Citation Nr: 1512396	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-00 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection for a psychiatric disorder is warranted.

2.  Entitlement to service connection for hypertension, claimed as secondary to the service-connected ischemic heart disease.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for PTSD, hypertension, bilateral hearing loss and tinnitus.

Claims for service connection for PTSD can encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As there are other psychiatric diagnoses of record, the Board has accordingly characterized the issue as shown on the title page.

In his Substantive Appeal the Veteran requested a Travel Board hearing before a Veterans Law Judge at the RO, and he was duly notified that his name had been entered into the list of appellants awaiting a Travel Board hearing.  The Veteran thereafter responded in writing that he wanted to withdraw his request for a hearing and have the file sent to the Board for adjudication of the appeal based on the existing record.  See 38 C.F.R. § 20.704(e) (2014).

For the reasons explained below, the issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, hypertension, right ear hearing loss and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  A March 2008 rating decision that denied service connection for PTSD was not appealed nor was relevant evidence was received within one year of that decision; the decision is final.

2.  Evidence received since the March 2008 denial relates to an unestablished      fact and/or raises a reasonable possibility of substantiating the claim for service connection for PTSD. 

3.  A hearing loss disability for VA purposes is not shown in the left ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.         § 3.156 (2014).

2.  The requirements to establish service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in letters sent to the Veteran in February 2010 and March 2010, and the Veteran had ample opportunity to respond prior to the January 2011 rating decision on appeal.

The Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record reflects that the Veteran's service treatment records (STRs) and service personnel records are on file, and all available post-service medical evidence identified by the Veteran has been obtained.  As noted in the Introduction, the Veteran has declined a hearing before the Board.

The Veteran has been afforded VA examination in regard to his claim for hearing loss and medical opinion in regard to such claimed disability is of record.  The Veteran has expressed his dissatisfaction with the audiologist who performed the hearing evaluation, and he asked for new examination.  However, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  While the Veteran disagrees with the conclusions reached by the VA examiner, he has shown no evidence of incompetence on the part of the respective examiners.  Further, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  The Court of Appeals for Veterans Claims (CAVC) has stated that examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.   In this case, the Board has carefully reviewed the examination in question and finds that it is adequate and probative of the question at hand. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

The Veteran's claim for service connection for PTSD was initially denied by way of a March 2008 rating decision, because there was no evidence clinically diagnosing PTSD and because he did not provide sufficient information concerning his claimed stressor (the name of the person was killed).  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Board notes that the RO reopened the claim and denied it on the merits.  Nonetheless, the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence received since the March 2008 rating decision includes medical evidence documenting a diagnosis of PTSD.  Accordingly, such evidence is both new and material, and the claim is reopened. 


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously on active duty for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran's present claim for service connection for hearing loss was received in February 2010.  The RO has conceded acoustic trauma occurred in service.

The Veteran's STRs from show no indication of hearing loss.  During the Veteran's separation examination he denied a history of hearing loss and contemporaneous audiometric evaluation was within the normal range.   

The Veteran was discharged from active service in September 1969.  In January 1977 he had an enlistment examination for the Army Reserve in which he denied history of hearing loss, and the corresponding medical examination again showed audiometric evaluation within the normal range.  

The Veteran had a VA audiological evaluation in May 2010, performed by an audiologist who reviewed the claims file.  The examiner noted that STRs showed the Veteran's hearing to have been normal at enlistment and also at discharge from service, and still normal in 1977.  The examiner also noted that military acoustic trauma had been conceded by the RO; the Veteran denied post-service occupational or recreational noise exposure.  

Audiological evaluation showed the Veteran to have normal-to-mild SNHL in      the left ear that was not within the criteria for disabling hearing loss per 38 C.F.R. § 3.385.  In this regard, the Veteran's puretone thresholds were 15, 15, 10, 20, and 30 decibels at 500 through 4000 Hertz, and his speech recognition score in the left ear was 94 percent.  The examiner stated an opinion that the Veteran's current hearing loss is not likely due to acoustic trauma in service.  As rationale, the examiner stated that the Veteran's hearing was normal at enlistment and discharge, and that current hearing loss and tinnitus were remote from service.

In his February 2011 notice of disagreement the Veteran asserted that service connection for hearing loss should be granted because in-service acoustic trauma had been conceded; he requested another, "more thorough" examination.  In his January 2013 substantive appeal the Veteran asserted that hearing was tested years ago by a "tuning fork," which did not represent an accurate determination of hearing loss; he also reported having had tinnitus since Vietnam. 

On review of the evidence of record, the Board notes that the Veteran does not  have a current hearing loss disability in the left ear for VA purposes pursuant to 38 C.F.R. § 3.385.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  As the most probative evidence of record indicates the Veteran does not suffer from a hearing loss disability in accordance with 38 C.F.R. § 3.385, service connection for left ear hearing loss is denied.

To the extent the Veteran contends he suffers from a hearing loss disability in his left ear, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of hearing loss and the severity of such requires specialized audiometric testing by a trained medical professional.  Accordingly, the Veteran's lay opinion as to the presence of a hearing loss disability     is not competent medical evidence.  The Board finds the results of the VA audiological examination are significantly more probative than the Veteran's lay assertions. 


ORDER

New and material evidence having been submitted, the claim for service connection for PTSD is reopened, and to this extent only the appeal is granted. 

Service connection for left ear hearing loss is denied. 


REMAND

The Board finds that additional development is necessary prior to a decision on the claims for service connection for an acquired psychiatric disorder to include PTSD, hypertension, hearing loss and tinnitus. 

With respect to the claim for service connection for a psychiatric disorder to include PTSD, the Board notes that a 2010 VA examination was conducted wherein the examiner found the Veteran did not meet the diagnostic criteria for PTSD.  Since that time, however, the Veteran has been diagnosed with PTSD by treating clinicians.  However, the stressor upon which the diagnosis was based was not indicated.  Accordingly, a new examination is warranted.

Concerning the claim for service connection for hypertension, the Board notes that the 2010 VA examiner did not provide an opinion as to whether the Veteran's hypertension was aggravated by his heart disease.  Accordingly, a new examination is warranted.

With respect to the claims for service connection hearing loss and tinnitus, the Board notes the 2010 examiner found that hearing loss was not related to service because his hearing was normal at separation and 8 years later.  However, hearing loss need not be shown in service to be granted service connection; rather, service connection can be established if there is a medical opinion linking the current hearing loss to service.  Accordingly, a clarifying addendum is needed.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issues are REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for hypertension, a psychiatric disorder, hearing loss or tinnitus.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of records contained in the claims file.  In addition, obtain relevant updated VA treatment records.  If any requested records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA PTSD examination to determine the current nature of his psychiatric disability and to obtain an opinion as to whether such condition is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should opine whether the Veteran meets the diagnostic criteria for PTSD based on his confirmed stressor of having served in Vietnam during the Tet Offensive, to include the fear of hostile military activity.  If PTSD is not diagnosed or is not related to service, the examiner should indicate whether any other psychiatric disorder diagnosed (other than a personality disorder) is at least as likely as not related to service.  The examiner should provide a rationale for the opinions expressed.

3.  Schedule the Veteran for a VA hypertension examination.  The claims file must be reviewed in conjunction with the examination.  Following review    of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether       the Veteran's hypertension has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) as a result of the service-connected ischemic heart disease.  If the examiner finds the hypertension has been permanently worsened beyond normal progression (aggravated) by the ischemic heart disease, the examiner should attempt to quantify the degree of worsening caused by the heart disease beyond the baseline level of the hypertension disability.  The examiner should provide a rationale for the opinions expressed. 

4.  Return the claims file to the examiner who conducted the May 2010 VA audiological examination, if available.  If the examiner is not available, the claims file should be forwarded to another audiologist to obtain the requested opinions.  If a new examination is deemed necessary to respond to the questions, one should be scheduled.  Following review of the claims file and the May 2010 examination results, the examiner should provide an addendum opinion explaining why the Veteran's current hearing loss and tinnitus are/are not simply a delayed residual of the acoustic trauma in service.  

5.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


